DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment of 10/28/19 has been entered in full. Claims 39, 41, 45, 46, 49, 51, 53-57 and 60 are amended. Claims 2-37, 44, 47, 48, 50 and 61-66 are canceled. Claims 1, 38-43, 45, 46, 49 and 51-60 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 38-43, 45, 46, 49 and 55, drawn to an anti-PD-1 antibody, or a bi-specific binding molecule comprising two such antibodies.

Group II, claims 51-54, drawn to a nucleic acid encoding one or both chains of an anti-PD-1 antibody, or a vector comprising said nucleic acid, or a host cell comprising said nucleic acid, or a method for producing an antibody using said host cell.

Group III, claims 56-60, drawn to a method of treatment by administering an anti-PD-1 antibody.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The technical feature linking Groups I-III appears to be that they all relate to an anti-PD-1 antibody encompassed by Group I. However, the antibodies of Group I include antibodies that compete for binding to human PD-1 with an antibody selected from a group including antibody 18098. However, the specification teaches on page 68 that antibody 18098 cross-blocks (i.e., competes for binding with PD-1) all other antibodies in "epitope bin 1", a group that includes a pembrolizumab analogue ("Pembro"). As Pembro is analogue of pembrolizumab, it inherently binds to the same epitope, and therefore pembrolizumab represents an antibody that competes for binding to human PD-1 with antibody 18098. Furthermore, pembrolizumab was known in the prior art, as evidenced by reference D10 (WO 2015112900, published 30 July 2015) cited on the Written Opinion of the International Searching Authority, mailed 4/4/18 and 

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of species
An election of species are also required, as follows.
(1) This application contains claims directed to more than one species of antibody of the generic invention. These species are deemed to lack unity of invention 
The species are as follows: 18040, 18049, 18098, 18113, 18201, 18247, 18250, 18325, 18366, 18400, 18413, 18483, 12866, 12807, novolimumab or pembrolizumab. 
Currently, the claims are directed to the species in the alternative.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each antibody is a molecule with a different molecular structure, including a different set of CDRs that determine binding specificity. Lack of unity is shown because these antibodies lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, the group of antibodies includes those encompassed by claim 1, which includes antibodies known in the prior art such as pembrolizumab (see above). Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(2) This application contains claims directed to more than one species of cancer of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: melanoma, head and neck squamous cell cancer, other skin cancer (specify type), non-small cell lung cancer, other lung cancer (specify type), intestine cancer, stomach cancer, colon cancer, colorectal cancer, other gastric cancer (specify type), renal cell carcinoma, other kidney cancer (specify type), hepatocellular cancer, other liver cancer (specify type), Hodgkin's lymphoma, other hematopoietic cancer (specify type), ovarian cancer, brain cancer, prostate cancer, bladder cancer, breast cancer, uterine cancer or pancreatic cancer.
Currently, the following claim(s) are generic: 57.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each type of cancer  .

(3) This application contains claims directed to more than one species of additional treatment of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: PD-1 pathway inhibitor, vaccine, other immunostimulatory agent (specify type), chemotherapeutic agent, anti-angiogenic agent, tyrosine kinase inhibitor, radiation therapy, or other anti-neoplastic agent (specify type).
Currently, the following claim(s) are generic: 56.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each additional agent is a molecule with a different structure. Lack of unity is shown because these inhibitors lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each additional agent was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

Applicants are required, in reply to this action, to elect a single species of (1) antibody, (2) cancer, and (3) additional agent, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646